EXAMINER’S AMENDMENT
The application has been amended as follows: 
In the CLAIMS:  please cancel claims 1-23.
 Reasons for cancellation of the above claims: The Patent Trial and Appeal Board affirmed (see Decision notification of 11/23/2021) the rejection(s) against claim(s) 1-22, and claims 23 was objected by the examiner as being dependent upon a rejected base claim but no action was taken by the applicant to incorporate claim 23 to independent form. Thus claim 23 is also canceled.  
Allowable Subject Matter
Claim 24 is allowed.   
The following is a statement of reasons for the indication of allowable subject matter:  as indicated in the previous office action none of Oh, Warner, Min, Varias or Teague Labs teaches or fairly suggest:
“calibrating a size of a user's hand in response to detecting five simultaneous touches on the touch sensitive display screen; and defining a location for each of the four radial regions corresponding to four finger tip positions based on results of calibrating the size of the user's hand” limitations of claim 24.
This limitation, in specific combination as recited in claim 24, defines the patentability of the claim over the prior art of record. Further prior art searches failed to produce any relevant results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

CONCLUSION

 	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.

 /TADESSE HAILU/
   Primary Examiner, Art Unit 2173